United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1851
Issued: March 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 8, 2009 appellant filed a timely appeal from a March 17, 2009 nonmerit decision
denying his request for a hearing. As over 180 days have passed since the last merit decision in
this case, dated December 15, 2008, pursuant to 20 C.F.R. § 501.3(e), the Board lacks jurisdiction
over the merits of appellant’s claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for an oral hearing as
untimely.
FACTUAL HISTORY
On November 7, 2008 appellant, a 58-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) in which he alleges he sustained lower back strain on November 3, 2008 while
lifting an overhead door.

Appellant submitted evidence supporting his claim, and by decision dated December 15,
2008, the Office denied the claim because the evidence of record did not demonstrate that the
medically diagnosed injury resulted from the identified employment incident.
Appellant requested an oral hearing. His hearing request was undated. The record does
not contain an envelope bearing a postmark or other carrier’s marking. The Office received
appellant’s hearing request on February 3, 2009.
By decision dated March 17, 2009, the Office denied appellant’s hearing request because it
was untimely filed.
LEGAL PRECEDENT
A claimant dissatisfied with a decision of the Office shall be afforded an opportunity for an
oral hearing or, in lieu thereof, a review of the written record.1 A request for either an oral hearing
or a review of the written record must be submitted, in writing, within 30 days of the date of the
decision for which a hearing is sought. If the request is not made within 30 days or if it is made
after a reconsideration request, a claimant is not entitled to a hearing or a review of the written
record as a matter of right.2 The Board has held that the Office, in its broad discretionary authority
in the administration of the Act has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.3 The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of the Act and Board precedent.4
If the claimant is not entitled to a hearing or review (i.e., the request was untimely, the
claim was previously reconsidered, etc.), the Branch of Hearings and Review will determine
whether a discretionary hearing or review should be granted and, if not, will so advise the
claimant, explaining the reasons.5
ANALYSIS
Appellant’s request for an oral hearing before the Branch of Hearings and Review was not
dated nor does the record contain its envelope bearing a postmark or other carrier’s marking.6
Appellant’s hearing request was received on February 3, 2009, more than 30 days after the
Office’s December 15, 2008 decision. Therefore, his request for an oral hearing was not timely
1

5 U.S.C. § 8124(b)(1).

2

Claudio Vazquez, 52 ECAB 496 (2001).

3

Marilyn F. Wilson, 52 ECAB 347 (2001).

4

Claudio Vazquez, supra note 2.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.4(b)(3) (October 1992).
6

20 C.F.R. § 10.616(a).

2

and he was not entitled to a hearing as a matter of right.7 The Branch of Hearings and Review
exercised its discretion in denying appellant’s request for an oral hearing by finding that he could
request reconsideration and submit evidence not previously considered that establishes his claim
was filed in a timely manner.
The Branch of Hearings and Review, in its March 17, 2009 decision, properly exercised its
discretion in determining whether to grant appellant’s hearing request and noted that it had
reviewed his claim and found that the issues involved in his claim could be equally addressed
through submitting additional evidence and requesting reconsideration or appeal to the Board.
Thus, the Board finds that the Branch of Hearings and Review did not abuse its discretionary
authority in denying appellant’s untimely request for a hearing.
CONCLUSION
The Board finds the Office properly denied appellant’s request for an oral hearing as
untimely.
ORDER
IT IS HEREBY ORDERED THAT the March 17, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

Id.

3

